Luke, J.
The evidence was sufficient to authorize the conviction of the defendant; and the verdict, having the approval of the trial judge, cannot be set aside by this court.
The single assignment of error upon an excerpt from the charge of the court, as to the effect of evidence of good character of the accused, is without merit, when the charge on that subject is read in its entirety. See, in this connection, Hill v. State, 18 Ga. App. 259 (89 S. E. 351).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.

2. In the motion for a new trial it is alleged that the court erred in charging the jury as follows: “However, if you should find — and that beyond a reasonable doubt — that the defendant is guilty, under the rules of law and the evidence, facts, and circumstances of the ease, you should find him guilty though you should find there is evidence of good character. All these things are to be considered by- you.” It is alleged that this “ in effect excluded from the jury the right to find that the evidence of good character might have, in itself and in connection with the other evidence, generated a reasonable doubt;” that it in effect instructed the jury that if the evidence as to the crime satisfied them beyond a reasonable doubt, they should not even consider the evidence of character, and that it confused the jury as to what had gone before. This part of the charge was immediately preceded by instructions as follows: “ If you find there is any evidence going to prove good character of the defendant in the case, evidence of good character is like any other substantive fact. If you find there is evidence of good character that might be sufficient to generate in the minds of the jury a reasonable doubt as to the guilt of the accused, it must be considered along with the other evidence, facts, and circumstances of the case; if not sufficient to generate a reasonable doubt in the minds of the jury, it should be considered along with all the other evidence, facts, and circumstances of the case in passing pn the issues made hero, to ascertain whether or not the defendant is guilty as set out in the indictment.”
Golley & Colley, for plaintiff in error.
M. L. Felts, solicitor-general, B. Q. Norman, contra.